THE THIRTEENTH COURT OF APPEALS

                                   13-15-00262-CV


                               JOHNNY OCANAS
                                     v.
                       THE ATTORNEY GENERAL OF TEXAS


                                  On Appeal from the
                    267th District Court of Calhoun County, Texas
                           Trial Cause No. 2003-12-14484


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

October 1, 2015